*552ORDER
PER CURIAM:
The petition and application of petitioner Ronald Lee Reece for issuance of a writ of error of coram nobis, coram vobis, and/or other appropriate action and relief is denied on the basis that the United States Supreme Court decision in Faretta v. State of California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562, cannot be applied retroactively. If petitioner is dissatisfied with this ruling, we suggest that he apply directly to the appropriate United States District Court in California for the relief he seeks.